CONSOLIDATED STATEMENTS OF FINANCIAL POSITION [UNAUDITED] July 31 October 31 (millions of U.S. dollars) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable 38 45 Notes receivable (Notes 7(b) and 7(c)) 17 16 Inventories (Note 4) 31 28 Income taxes recoverable 3 2 Current portion of deferred tax assets 10 16 Other current assets (Note 5) 15 13 Assets of discontinued operations (Note 3) 9 Total current assets Property, plant and equipment, net Deferred tax assets 71 39 Long-term investments (Note 6) 4 6 Other long-term assets (Note 7) 91 Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable $ 20 $ 26 Accrued liabilities (Note 9) 98 82 Current portion of deferred revenue 9 5 Current portion of long-term debt (Note 10) 4 30 Liabilities of discontinued operations (Note 3) 22 Total current liabilities Long-term debt (Note 10) 41 Deferred revenue 11 14 Other long-term liabilities 26 29 Total liabilities Shareholders’ equity Common shares at par - Authorized shares: unlimited; Issued and outstanding shares: July 31, 2010 – 67,238,253; October 31, 2009 - 120,137,229 (Note 12) Additional paid-in capital 82 79 Accumulated (deficit) retained earnings Accumulated other comprehensive income (Note 19) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Commitments and contingencies (Note 22) The accompanying notes form an integral part of these consolidated financial statements. CONSOLIDATED STATEMENTS OF OPERATIONS [UNAUDITED] Three months ended July 31 Nine months ended July 31 (millions of U.S. dollars, except per share amounts) Revenues $ 53 $ 49 $ $ Costs and expenses Direct cost of revenues 31 28 91 93 Selling, general and administration 27 18 77 58 Depreciation and amortization 8 6 23 17 Restructuring charges (Note 14) 9 - 60 - Change in fair value of embedded derivatives 2 Other expenses, net (Note 15) 3 7 27 11 Total costs and expenses 80 48 Operating (loss) income from continuing operations 1 10 Interest expense - Interest income 3 1 6 6 (Loss) income from continuing operations before income taxes 2 14 Income tax (recovery) expense (Note 16) - current 9 - deferred 3 3 8 (Loss) income from continuing operations 9 6 Income (loss) from discontinued operations, net of income taxes (Note 3) 3 Net loss $ Basic and diluted (loss) earnings per share (Note 11) - from continuing operations $ - from discontinued operations Basic and diluted loss per share $ The accompanying notes form an integral part of these consolidated financial statements. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) [UNAUDITED] Three months ended July 31 Nine months ended July 31 (millions of U.S. dollars) Net loss $ Foreign currency translation (loss) gain 17 25 Reclassification of realized foreign currency translation gain on divestitures - - - Unrealized gain on net investment hedge, net of tax of $nil (2009 - $4) and $nil (2009 - $4), respectively - 19 2 21 Reclassification of realized gain on net investment hedge, net of tax of $nil (2009 - $nil) and $17 (2009 - $nil), respectively - - - Unrealized gain on derivatives designated as cash flow hedges, net of tax of $nil (2009 - $nil) and $nil (2009 - $nil), respectively - 1 - 1 Reclassification of realized loss on derivatives designated as cash flow hedges, net of tax of $nil (2009 - $nil) and $nil (2009 - $3), respectively - 1 - 6 Pension liability adjustment, net of tax of $nil (2009 - $nil) and $(1) (2009 - $nil), respectively - - 2 - Repurchase and cancellation of Common shares - - - Other comprehensive (loss) income 38 53 Comprehensive loss $ The accompanying notes form an integral part of these consolidated financial statements. CONSOLIDATED STATEMENTS OF CASH FLOWS [UNAUDITED] Three months ended July 31 Nine months ended July 31 (millions of U.S. dollars) Operating activities Net loss $ Income (loss) from discontinued operations, net of income taxes 3 (Loss) income from continuing operations 9 6 Adjustments to reconcile net (loss) income to cash provided by (used in) operating activities relating to continuing operations (Note 17) Items not affecting current cash flows 14 4 63 22 Changes in operating assets and liabilities 14 10 66 Cash provide by (used in) operating activities of continuing operations 10 23 94 Cash (used in) provided by operating activities of discontinued operations - 64 Cash (used in) provided by operating activities 23 Investing activities Purchases of property, plant and equipment Proceeds on sale of long-term investments - 1 - 1 Decrease (increase) in restricted cash (Note 7) 1 - 8 Cash (used in) provided by investing activities of continuing operations 1 Cash provided by investing activities of discontinued operations - 19 11 Cash (used in) provided by investing activities 15 12 Financing activities Repayment of long-term debt (Note 10(a)) - - Repurchase and cancellation of Common shares (Note 12) - - - Cash used in financing activities of continuing operations - - Cash used in financing activities of discontinued operations - Cash used in financing activities - Effect of foreign exchange rate changes on cash and cash equivalents 17 8 18 Net (decrease) increase in cash and cash equivalents during the period 55 Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ The accompanying notes form an integral part of these consolidated financial statements. Notes to Consolidated Financial Statements [All amounts in millions of U.S. dollars, except where noted] [Unaudited] 1. Basis of presentation These unaudited consolidated financial statements of MDS Inc. (MDS or the Company) have been prepared in accordance with United States (U.S.) generally accepted accounting principles (GAAP) and follow the same accounting policies and methods of application disclosed in the Company’s audited annual consolidated financial statements for the year ended October 31, 2009, except as disclosed in Note 2. The preparation of the consolidated financial statements in conformity with GAAP requires management to make use of estimates and assumptions that affect the reported amount of assets and liabilities, disclosure of contingent assets and liabilities, and the reported amounts of revenues and expenses. Actual results may differ from those estimates. In management’s opinion, the unaudited consolidated financial statements contain all normal recurring adjustments necessary for a fair presentation of the interim results reported. The year-end consolidated balance sheet data was derived from audited financial statements, but do not include all of the annual disclosures required by GAAP. These consolidated financial statements should be read in conjunction with the Company’s audited annual consolidated financial statements for the year ended October 31, 2009. 2. Changes in significant accounting policies and recent accounting pronouncements (a)Significant accounting policies On February 24, 2010, the Company adopted Financial Accounting Standards Board (FASB) Accounting Standards Update (ASU) No. 2010-09, “Subsequent Events (Topic 855): Amendments to Certain Recognition and Disclosure Requirements” (ASU 2010-09), which removes the requirements for U.S. Securities and Exchange Commission (SEC) filers to disclose the date that the financial statements are issued due to potential conflicts with SEC guidance. The adoption of ASU 2010-09 did not have a material impact on the Company’s consolidated financial statements. On November 1, 2009, the Company adopted ASU No.2009-05, “Measuring Liabilities at Fair Value” (ASU 2009-05). This update provides amendments to Accounting Standards Codification (ASC) 820, “Fair Value Measurements and Disclosure” for the fair value measurement of liabilities when a quoted price in an active market is not available. The adoption of ASU 2009-05 did not have a material impact on the Company’s consolidated financial statements. On November 1, 2009, the Company adopted ASC 820-10, “Fair Value Measurements and Disclosures” (formerly, FSP FAS 157-2, “Effective Date of FASB Statement No. 157”) (ASC 820-10). ASC 820-10 deferred the effective date of ASC 820 for non-financial assets and non-financial liabilities except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually) to fiscal years beginning after November15, 2008, and interim periods within those fiscal years. The adoption of ASC 820-10 did not have a material impact on the Company’s consolidated financial statements. On November 1, 2009, the Company adopted ASC 805, “Business Combinations” (formerly FAS No. 141 (revised 2007), “Business Combinations (revised 2007)”) (ASC 805). ASC 805 requires companies to use the acquisition method of accounting for all business combinations and the identification of an acquirer for each business combination. ASC 805 also requires that liabilities related to contingent consideration be measured at fair value at the acquisition date, acquisition-related and restructuring costs be recognized separately from the business combination and noncontrolling interests in subsidiaries be measured at fair value and classified as a separate component of equity. ASC 805 is effective for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. The adoption of ASC 805 did not have a material impact on the Company’s consolidated financial statements. On November 1, 2009, the Company adopted ASC 810, “Consolidation” (formerly, FAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No. 51”) (ASC 810), which is effective for fiscal years beginning on or after December 15, 2008. ASC 810 requires noncontrolling interests in subsidiaries be presented as equity in the consolidated financial statements and that all transactions between an entity and noncontrolling interests be accounted for as equity transactions. The adoption of ASC 810 did not have a material impact on the Company’s consolidated financial statements. On November 1, 2009, the Company adopted ASC 350-30, “Intangibles – Goodwill and Other” (formerly, FSP FAS 142-3, “Determination of the Useful Life of Intangible Assets”) (ASC 350-30). ASC 350-30 provides guidance with respect to estimating the useful lives of recognized intangible assets acquired on or after the effective date and requires additional disclosure related to the renewal or extension of the terms of recognized intangible assets. ASC 350-30 is effective for fiscal years beginning after December 15, 2008, and interim periods within those fiscal years. The adoption of ASC 350-30 did not have a material impact on the Company’s consolidated financial statements. On November 1, 2009, the Company adopted ASC 715-20, “Compensation – Retirement Benefits” (formerly, FSP FAS No. 132R-1, “Employers’ Disclosures about Postretirement Benefit Plan Assets”) (ASC 715-20), which requires plan sponsors to provide new disclosures about assets in defined benefit postretirement benefit plans as well as any concentrations of associated risks.These disclosures about plan assets are required for fiscal years ending after December 15, 2009, but are not required for interim periods. ASC 715-20 does not require disclosures for earlier periods presented for comparative purposes at initial adoption. The adoption of ASC 715-20 will only impact the Company’s disclosures of its pension plan assets in the Company’s annual consolidated financial statements. (b)Recent accounting pronouncements On April 29, 2010, the FASB issued ASU No. 2010-17, “Revenue Recognition (Topic 605), Milestone Method of Revenue Recognition” (ASU 2010-17), which establishes a revenue recognition model for contingent consideration that is payable upon the achievement of an uncertain future event, referred to as a milestone. The scope of ASU 2010-17 is limited to research or development arrangements and requires an entity to record the milestone payment in its entirety in the period received if the milestone meets all necessary criteria to be considered substantive. Entities are not be precluded from making an accounting policy election to apply another appropriate accounting policy that results in the deferral of some portion of the arrangement consideration. ASU 2010-17 is effective for fiscal years beginning on or after June 15, 2010 and for interim period within those fiscal years. The Company plans to adopt ASU 2010-17 on November 1, 2010 and it is not expected to have a significant impact on the Company’s consolidated financial statements. On April 16, 2010, the FASB issued ASU No. 2010-13, “Stock Compensation (Topic 718), Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades” (ASU 2010-13), which clarifies that a share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trades must not be considered to contain a market, performance or service condition. An entity should not classify such an award as a liability if it otherwise qualifies for classification in equity. ASU 2010-13 is effective for fiscal years beginning on or after December 15, 2010 and for interim periods within those fiscal years and is to be applied prospectively. The Company plans to adopt ASU 2010-13 on November 1, 2011 and it is not expected to have a significant impact on the Company’s consolidated financial statements. In January2010, the FASB issued ASU No. 2010-06, “Fair Value Measurements and Disclosures (Topic820), Improving Disclosures about Fair Value Measurements” (ASU 2010-06), which provides amendments that clarify existing disclosures and requires new disclosures related to fair value measurements. In particular, ASU 2010-06 requires more disaggregated information on each class of assets and liabilities and further disclosures on transfers between levels 1 and 2 and activity in level 3 fair value measurements. ASU 2010-06 is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about activity in level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years. The Company plans to adopt ASU 2010-06 on November 1, 2010 and it is not expected to have a significant impact on the Company's consolidated financial statements. In December 2009, the FASB issued ASU No.2009-17, “Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities” (formerly, SFAS No. 167, “Amendments to FASB Interpretation No. 46(R)”) (ASU 2009-17) to improve financial reporting by enterprises involved with variable interest entities. ASU 2009-17 is effective as of the beginning of each entity’s first annual reporting period that begins after November 15, 2009 and earlier application is not allowed. The Company plans to adopt ASU 2009-17 on November 1, 2010, and it is not expected to have a material impact on the Company’s consolidated financial statements. In October 2009, the FASB issued ASU No. 2009-13, “Revenue Recognition (Topic 605),Multiple — Deliverable Revenue Arrangements, a consensus of EITF 08-01, Revenue Arrangements with Multiple Deliverables” (ASU 2009-13), which modifies the fair value requirements of ASC subtopic 605-25, “Revenue Recognition — Multiple Element Arrangements” by providing principles for allocation of consideration among its multiple-elements, allowing more flexibility in identifying and accounting for separate deliverables under an arrangement. An estimated selling price method is introduced for valuing the elements of a bundled arrangement if vendor-specific objective evidence or third-party evidence of selling price is not available, and significantly expands related disclosure requirements. This guidance is effective on a prospective basis for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010 with earlier application permitted. The Company plans to adopt ASU 2009-13 on November 1, 2010 and it is not expected to have a material impact on the Company's consolidated financial statements. (c)International Financial Reporting Standards (IFRS) The Company has been monitoring the deliberations and progress being made by accounting standard setting bodies and securities regulators both in the U.S. and Canada with respect to their plans regarding convergence to IFRS. The Company currently expects to adopt IFRS as its primary reporting standard when the SEC requires domestic registrants in the U.S. to adopt IFRS. 3. Divestitures and Discontinued Operations Sale of MDS Pharma Services Early Stage (Early Stage) On March 5, 2010, the Company completed the sale of Early Stage to Ricerca Biosciences, LLC and Celerion, Inc. (Celerion) for total consideration of $45 million including $13 million in cash after a $7 million reduction for preliminary net working capital closing adjustments, a $25 million note receivable (the Note) from Celerion (Note 7(c)), and 15% minority interest in Celerion (Note 6(b)). The sale was structured as a stock and asset purchase transaction. Total net assets disposed of were $118 million. The Company recorded a preliminary after-tax loss on the sale of Early Stage of $73 million, of which $60 million and $13 million estimated losses were recorded in the first three quarters of fiscal 2010 and the fourth quarter of fiscal 2009, respectively. The preliminary loss on the sale of Early Stage included employee severance and transaction costs of $22 million and the recognition of an unrealized foreign currency translation gain of $42 million. Certain adjustments are still being assessed and, therefore, the final net amount of adjustments may vary from the current estimate. The Company expects to finalize the loss on the sale of Early Stage in the fourth quarter of fiscal 2010. As part of the sale of Early Stage, the Company signed Transition Services Agreements (TSAs) to provide certain post closing transition services to the buyers for a period of six months. The Company recorded TSA revenue of $3 million (2009 - $nil) and $5 million (2009 - $nil) in other expenses, net (Note 15) for the three and nine months ended July 31, 2010, respectively. Pursuant to applicable U.S. accounting rules, a business entity may be subject to consolidation if it is determined to be a variable interest entity (VIE) and if the reporting entity is the primary beneficiary. The Company has determined that Celerion is a VIE but MDS is not the primary beneficiary and, therefore, consolidation is not required. The Company will continue to assess any reconsideration events and monitor the status of its relationship with Celerion. The fair value of MDS’s investment in Celerion (Note 6 (b)) and the Note (Note 7 (c)) is currently estimated to be approximately $15 million in the aggregate. MDS’s maximum exposure to loss is limited to the carrying value of the Note and its investment in Celerion. Following the sale of Early Stage, MDS retains certain assets related to the operations of Early Stage, which are included in “Assets of discontinued operations” in the consolidated statements of financial position. The Company revised its estimates of recoverability of the retained assets and performed impairment analyses during the first quarter of fiscal 2010. Based on undiscounted cash flows and prices for similar assets, the Company recorded impairment charges of long-lived assets of $nil (2009 - $7 million) and $12 million (2009 - $7 million), respectively, for the three and nine months ended July 31, 2010 in “Income (loss) from discontinued operations, net of income taxes” in the consolidated statements of operations. Sale of MDS Analytical Technologies On January 29, 2010, the Company completed the sale of MDS Analytical Technologies, which included the Company’s 50% interest in two joint ventures, Applied Biosystems MDS Analytical Technologies Instruments (AB/MDS) and PerkinElmer Sciex Instruments (PKI/Sciex), for an initial purchase price of $641 million received in cash. Based on the current estimate of preliminary closing adjustments for net working capital, cash and indebtedness amounts as of July 31, 2010, the Company recorded a reduction in net proceeds of $17 million resulting in estimated final net proceeds of $624 million. The Company expects the final net proceeds to approximate the carrying value of net assets sold based on its current best estimates. Certain adjustments are still being assessed and, therefore, the final net amount of adjustments may vary from the current estimate. The Company expects to finalize the gain (loss) on the sale in the fourth quarter of fiscal 2010, excluding the dispute with Life Technologies Corporation (Life) described below. As part of the sale, the Company’s joint venture partnership with Applied Biosystems, a division of Life, was dissolved. A disagreement has arisen between the former partners (MDS and Life) as to the appropriate treatment of certain inventory sold by the partnership to Applied Biosystems prior to the dissolution of the joint venture partnership. The overall financial impact to MDS could be approximately $10 million. The Company has assessed this disagreement and believes it has a strong position. No provision has been accrued related to this disagreement as of July 31, 2010 and we expect that the process to settle this dispute may extend into fiscal 2011. As part of the sale of MDS Analytical Technologies, the Company signed a TSA to provide certain post closing transition services for a period of six months from the closing date, which expired on July 31, 2010. The Company recorded TSA revenue of $1 million (2009 - $nil) and $3 million (2009 - $nil) in other expenses, net (Note 15) for the three and nine months ended July 31, 2010, respectively. Discontinued operations The following table details the assets and liabilities of discontinued operations. July 31 2010(a) October 31 2009(b) Accounts receivable $ 4 $ 96 Unbilled revenue 1 29 Inventories - 59 Property, plant and equipment, net 3 Deferred tax assets - 40 Long-term investments - 20 Goodwill - Intangibles - Other assets 1 35 Assets of discontinued operations $ 9 $ Accounts payable and accrued liabilities $ 14 $ Long-term debt 4 8 Deferred revenue 1 27 Deferred tax liabilities - 43 Other liabilities 3 15 Liabilities of discontinued operations $ 22 $ (a)The assets and liabilities remaining after the sale of Early Stage as of July 31, 2010. (b)The assets and liabilities represent Early Stage and MDS Analytical Technologies as of October 31, 2009. The following table details the operating results of the Company’s discontinued operations. MDS Pharma Services MDS Analytical Technologies Total Three months ended July 31 Revenues(a) $ - $ $ - $ 94 $ - $ Costs and other expenses 4 - 4 Impairment of long-lived assets - 7 - - - 7 Impairment of goodwill - 30 - - - 30 Operating loss Gain on the sale of discontinued operations 1 - 2 - 3 Equity earnings(b) - - - 9 - 9 Other, net(c) - - - Income tax recovery (expense) 3 1 4 (Loss) income from discontinued operations, net of income taxes $ - $ $ 3 $ $ 3 $ MDS Pharma Services MDS Analytical Technologies Total Nine months ended July 31 Revenues(a) $ 67 $ $ 80 $ $ $ Costs and other expenses 83 Impairment of long-lived assets 12 23 - - 12 23 Impairment of goodwill - 30 - - - 30 Operating loss (Loss) gain on the sale of discontinued operations 7 - Equity earnings(b) - - 15 24 15 24 Other, net(c) - Income tax recovery (expense) 7 - Loss from discontinued operations, net of income taxes $ (a)Revenues for MDS Pharma Services for the three and nine months ended July 31, 2010 are related to Early Stage. Revenues for MDS Pharma Services for the three months ended July 31, 2009 are $56 million for Early Stage and $48 million for MDS Pharma Services Phase II-IV and Central Labs. Revenues for MDS Pharma Services for the nine months ended July 31, 2009 are $185 million for Early Stage and $173 million for Phase II-IV and Central Labs. Included in “(Loss) incomefrom discontinued operations, net of income taxes”, pre-tax loss for MDS Pharma Services for the three and nine months ended July 31, 2010 are related to Early Stage. Pre-tax loss for MDS Pharma Services for the three months ended July 31, 2009 are $48 million for Early Stage and $10 million for Phase II-IV and Central Labs. Pre-tax loss for MDS Pharma Services for the nine months ended July 31, 2009 are $43 million for Early Stage and $33 million for Phase II-IV and Central Labs. (b)MDS Analytical Technologies included two joint ventures, AB/MDS and PKI/Sciex. Under the terms of these joint venture arrangements, the Company provided manufacturing, research and development and administrative support for the joint venture partnerships on an outsourced service provider basis. All costs, including selling, general and administration expenses, incurred by the Company for direct materials, labor, travel, consulting, and other related expenses, were billed to the joint ventures at cost and recorded as revenue. The Company did not recognize any profits from the sales to the joint ventures as the amounts were billed without any markups. The joint ventures realized net income when products and services were sold to a third party customer. The Company recorded its share of realized profits from the joint ventures as equity earnings, which is included in “(Loss) income from discontinued operations, net of income taxes”. For the three and nine months ended July 31, 2010, revenues of $nil (2009 - $29 million) and $28 million (2009 - $80 million) are related to the sale of products and services to the joint ventures and equity earnings of $nil (2009 - $9 million) and $15 million (2009 - $24 million) are from the joint ventures. The Company also received $nil (2009 - $12 million) and $16 million (2009 - $29 million), respectively, for the three and nine months ended July 31, 2010 in cash distributions from these joint ventures. (c)All of the interest on the senior unsecured notes was allocated to discontinued operations as the Company repaid its senior unsecured notes following the completion of the sale of MDS Analytical Technologies. As part of the redemption of the senior unsecured notes, the Company made a make-whole payment of $23 million, which was included in interest expense in the first quarter of fiscal 2010. Included in “Other, net”, interest expense allocated to discontinued operations for the three and nine months ended July 31, 2010 is $nil (2009 - $4 million) and $27 million (2009 - $10 million), respectively. See Note 10 (a), “Long-Term Debt” for details of the senior unsecured notes. 4. Inventories July 31 October 31 Raw materials and supplies $ 32 $ 28 Work-in-process 1 1 Finished goods 1 1 34 30 Allowance for excess and obsolete inventory Inventories $ 31 $ 28 5. Other Current Assets Asset backed commercial paper (ABCP) As of July 31, 2010, other current assets include Canadian non-bank sponsored ABCP, which is designated as held for trading. As of July 31, 2010, the ABCP has a fair value of $11 million (October 31, 2009 - $11 million), which has been determined using a probability-weighted discounted cash flow model that uses currently available information and assumptions that market participants would use in pricing these investments such as current investment ratings, trading activity, liquidity and subordination considerations and general economic conditions. Prepaid expenses and other As of July 31, 2010, other current assets also include prepaid expenses and other assets of $4 million (October 31, 2009 - $2 million). 6. Long-Term Investments July 31 October 31 Investment in Lumira Capital Corp. (a) $ 1 $ 5 Investment in Celerion (b) 2 - Available for sale investment (c) 1 1 Long-term investments $ 4 $ 6 (a) Investment in Lumira Capital Corp. (Lumira) Long-term investments include an investment in Lumira. Lumira is an investment fund management company that has long-term investments in development-stage enterprises that have not yet earned significant revenues from their intended business activities or established their commercial viability. MDS does not have any significant involvement in the day-to-day operations of Lumira other than to obtain its share of earnings and losses. During the third quarter of fiscal 2010, the Company received $3 million in cash from Lumira as a distribution and reduction in the investment.The Company’s exposure to losses is limited to its investment of $1 million (October 31, 2009 - $5 million). (b) Investment in Celerion On March 5, 2010, as part of the consideration for the sale of Early Stage, MDS received approximately 15% of the total common stock of Celerion assuming the conversion of all the outstanding preferred stock and issuance and exercise of permitted stock options. The outstanding preferred stock of Celerion are voting, all owned by third parties, convertible into common stock on a 1:1 basis, subject to certain adjustments, and are subordinated to the Note (Note 7(c)). MDS’s ability to transfer its Celerionequity and the Note is subject to the consent of Celerion, which is controlled by third-party investors who collectively hold a majority of the outstanding Celerion equity and have no restrictions on selling their interests. These third-party investors also have majority representation on the Board of Directors of Celerion. This investment in Celerion is recorded at cost and has a fair value of $2 million as of July 31, 2010. The fair value has been determined based on an estimate of the fair value of the business sold using proceeds on sale and a discounted future cash flow model using cost of equity of comparable companies adjusted for risk. (c) Available for sale investment Other long-term investments include an available for sale investment in a marketable equity security with a fair value of $1 million as of July 31, 2010 (October 31, 2009 - $1 million), which has been determined using a quoted market bid price in active markets. 7. Other Long-Term Assets July 31 October 31 Restricted cash(a) $ 38 $ 16 Financial instrument pledged as security on long-term debt(b) 41 38 Long-term notes receivable(c) 29 21 Pension assets (Note 20) 20 14 Goodwill 2 2 Other long-term assets $ $ 91 (a)Restricted cash As of July 31, 2010, restricted cash includes $18 million (October 31, 2009 - $nil) of cash collateral for the Company’s outstanding letters of credit, $10 million (October 31, 2009 - $10 million) of cash proceeds related to the sale of MDS Pharma Services Phase II-IV and $10 million (October 31, 2009 - $6 million) of funds for insurance liabilities. (b)Financial instrument pledged as security on long-term debt The financial instrument pledged as security on long-term debt is classified as held to maturity and is not readily tradable as it defeases the long-term debt from the Government of Canada related to the construction of the MAPLE Facilities. The effective annual interest rate is 7.02% and it is repayable semi-annually over 15 years commencing October 2, 2000. The carrying value as of July 31, 2010 is $45 million (October 31, 2009 - $42 million), of which $4 million (October 31, 2009 - $4 million) is included in notes receivable in the consolidated statements of financial position. As of July 31, 2010, the fair value is $53 million (October 31, 2009 - $49 million), which has been determined usingadiscounted cash flow model, in which future cash flows arediscounted to present value using the current marketborrowing rate pertaining to the remaining life of the receivable. (c) Long-term notes receivable Atomic Energy of Canada Limited (AECL) In fiscal 2006, as a result of a comprehensive mediation process that resulted in an exchange of assets between the Company and AECL related to the MAPLE Facilities, a long-term note receivable of $38 million, after discounting, was received by the Company. This non-interest bearing note receivable is repayable monthly over four years commencing November 1, 2008. The long-term note receivable is net of an unamortized discount based on an imputed interest rate of 4.45%. The carrying value of the long-term note receivable as of July 31, 2010 is $27 million (October 31, 2009 - $33 million), of which $13 million (October 31, 2009 - $12 million) is included in notes receivable in the consolidated statements of financial position. As of July 31, 2010, the fair value is $29 million (October 31, 2009 - $36 million), which has been determined usingadiscounted cash flow model, in which future cash flows arediscounted to present value using the current marketborrowing rate pertaining to the remaining life of the receivable. The long-term note receivable will be accreted up to its face amount of $52 million by 2012. All scheduled monthly payments due have been received. Celerion On March 5, 2010, as part of the consideration for the sale of Early Stage, the Company received the Note with a principal amount of $25 million issued by Celerion, which has a five year term and bears interest at 4% per annum. Celerion can elect to add the interest to the principal amount of the Note. The Note is partially secured with a second-lien interest in certain real estate of Celerion. As part of the sale of Early Stage, the Company also signed a TSA that allows Celerion to pay for the first three months of TSA services, to a maximum of $2 million, by increasing the principal amount of the Note. The carrying value of the Note as of July 31, 2010 is $15 million (October 31, 2009 – $nil). The fair value of the Note as of July 31, 2010 is $13 million, which includes $2 million of accreted interest. The fair value has been determined based on discounted cash flows using market rates for secured debt and cost of equity of comparable companies adjusted for risk and any increase in principal amount related to the TSA and interest payments. The Note is being accreted up to its face value using an effective interest rate of 8% for secured cash flows and 28% for unsecured cash flows. 8. Impairment of Long-Lived Assets The Company tests its long-lived assets and intangible assets subject to amortization for recoverability whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable. An impairment charge is recognized for the amount, if any, by which the carrying value of the asset exceeds the fair value. In assessing long-lived assets for impairment, assets are grouped with other assets and liabilities at the lowest level for which identifiable cash flows are largely independent of the cash flows of other assets and liabilities. In the third quarter of fiscal 2010, the Company experienced a continued decline in customer demand and revised downward its projected revenues for certain product lines within its Belgium operations. A deterioration of customer demand and declines in forecasted cash flows represent indicators of impairment. The Company estimated the fair value of the identified property, plant and equipment asset group using the projected future cash flow approach along with a comparison of market values for similar assets.As a result of this assessment, the Company has concluded that the fair value of the identified asset group is lower than the recorded carrying value, resulting in a non-cash pre-tax impairment charge of $7 million (2009 - $nil) for the three and nine months ended July 31, 2010.The asset impairment has been recorded in other expense, net (Note 15). While the Company believes that its estimates are reasonable, different assumptions regarding such factors as industry outlook, customer demand, competitor actions and the effectiveness of productivity and cost saving initiatives could significantly affect its estimates. 9. Accrued Liabilities July 31 October 31 Employee-related accruals (Note 18) $ 12 $ 14 FDA provision(a) 11 19 Restructuring provision (Note 14) 24 8 Accrued transaction costs and closing adjustments for divestitures and discontinued operations (Note 3) 15 15 Other(b) 36 26 Accrued liabilities $ 98 $ 82 (a)The FDA provision was established in fiscal 2007 to address certain U.S. Food and Drug Administration (FDA) issues related to the Company’s bioanalytical operations in its Montreal, Canada, facilities. Although the bioanalytical operations are part of MDS Pharma Services, MDS has retained this potential liability following the sale of Early Stage (Note 3). The Company may, where appropriate, reimburse clients who have incurred or will incur third party audit costs or study re-run costs to complete the work required by the FDA and other regulators. Management regularly updates its analysis of this critical estimate based on all currently available information. Based on this analysis, the Company recorded $nil (2009- $nil) and $7 million (2009 - $nil) benefit from the revised estimate for future costs in “Income (loss) from discontinued operations, net of income taxes” for the three and nine months ended July 31, 2010, respectively. As of July 31, 2010, management believes that the remaining provision of $11 million (October 31, 2009 - $19 million) should be sufficient to cover any agreements reached with clients for study audits, study re-runs, and other related costs (Note 23). Included in this potential liability are amounts for two legal claims the Company has been served with related to repeat study costs. While management believes that its estimates and valuation methods are reasonable and appropriate in the circumstances, the ultimate amount of this potential liability may vary significantly if other reasonably possible alternative assumptions were used. (b) Other includes derivative liabilities, accrued insurance, accrued pension and various miscellaneous payables. Long-Term Debt Maturity July 31 October 31 Senior unsecured notes(a) $ - $ Other debt(b) 2009 to 2015 45 46 Total long-term debt 45 Current portion of long-term debt(a)(b) Long-term debt $ 41 $ a) The senior unsecured notes had fixed interest between 5.52% and 6.19% per annum and matured in several tranches up to December 2014. On December 18, 2009, the Company repaid $23 million of the senior unsecured notes that matured. On February 3, 2010, in conjunction with the completion of the sale of MDS Analytical Technologies (Note 3), the Company used $223 million of the net proceeds from the sale of MDS Analytical Technologies to fully repay the outstanding balance of the senior unsecured notes, which included the principal balance of $199 million, accrued and unpaid interest of $1 million and a make-whole payment of $23 million. The fair value of the senior unsecured notes as of October 31, 2009 was $238 million and was determined usingadiscounted cash flow model, in which future cash flows werediscounted to present value using the current market borrowing rate pertaining to the remaining life of the notes. b) As of July 31, 2010, other debt includes a non-interest-bearing Canadian government loan with a carrying value of $45 million (October 31, 2009 - $42 million) discounted at an effective interest rate of 7.02% and repayable at C$4 million (US$4 million) per year with the remaining balance due April 1, 2015.The fair value of this financial instrument is $54 million (October 31, 2009 - $51 million), which has been determined usingadiscounted cash flow model , in which future cash flows arediscounted to present value using the current market borrowing rate pertaining to the remaining life of the receivable. A long-term financial instrument has been pledged as full security for the repayment of this debt (Note 7(b)). On January 29, 2010, upon the completion of the sale of MDS Analytical Technologies (Note 3), other debt of $4 million (October 31, 2009 - $4 million) for a note payable relating to assets purchased for the MALDI-TOF mass spectrometry operations was forgiven in accordance with an agreement with the lender. Earnings Per Share The following table illustrates the reconciliation of the denominator in the computations of the basic and diluted earnings per share: Three months ended July 31 Nine months ended July 31 (number of shares in millions) Weighted average number of Common shares outstanding – basic 67 97 Impact of stock options assumed exercised - Weighted average number of Common shares outstanding – diluted 67 97 Basic and diluted (loss) earnings per share - from continuing operations $ - from discontinued operations $ Share Capital As of July 31, 2010 and October 31, 2009, the authorized share capital of the Company consists of unlimited Common shares. The Common shares are voting and are entitled to dividends if and when declared by the Company’s Board of Directors. Summary of share capital Common Shares (number of shares in thousands) Number Amount Balance as of October 31, 2009 $ Issued 42 - Repurchased and cancelled Balance as of July 31, 2010 $ On March 29, 2010, the Company completed a Substantial Issuer Bid in which it repurchased and cancelled 52,941,176 Common shares at a purchase price of $8.50 per Common share for a total cost of $450 million. Of the total cost, $215 million is charged to share capital and the excess of the cost over the amount charged to share capital, totaling $235 million, is charged to retained earnings and other comprehensive income. Financial Instruments and Financial Risk Derivative instruments In the normal course of business, the Company uses derivative financial instruments to manage foreign currency exchange and interest rate risks. Derivative transactions are governed by a uniform set of policies and procedures covering areas such as authorization, counterparty exposure and hedging practices. Positions are monitored based on changes in foreign currency exchange and interest rates and their impact on the market value of derivatives. Credit risk on derivatives arises from the potential for counterparties to default on their contractual obligations to the Company. The Company limits its credit risk by entering into contracts with investment grade international financial institutions.The Company does not enter into derivative transactions for trading or speculative purposes. The Company records derivatives at fair value either as prepaid expenses and other or as accrued liabilities on the consolidated statements of financial position. The Company determines the fair value of the derivative financial instrumentsusing relevant market inputs as no quoted market prices exist for the instruments. Thefair value ofthederivative financial instruments isdetermined bycomparing the rates at the time that the derivatives are acquired to the period-end rates quoted in the market. The key inputs include interest rate yield curves and foreign exchange spot and forward rates.The Company classifies cash flows from its derivative programs as cash flows from operating activities in the consolidated statements of cash flows. The accounting for changes in the fair value of a derivative depends on the intended use of the derivative and the resulting designation. In order for a derivative to qualify for hedge accounting, the derivative must be formally designated as a fair value, cash flow or net investment hedge by documenting the relationship between the derivative and the hedged item. The documentation includes a description of the hedging instrument, the hedged item, the risk being hedged, the Company’s risk management objective and strategy for undertaking the hedge, the method for assessing the effectiveness of the hedge and the method for measuring hedge ineffectiveness. Additionally, on a quarterly basis, the hedge relationship must be expected to be highly effective at offsetting changes in either the fair value or cash flows of the hedged item at both inception of the hedge and on an ongoing basis. As of July 31, 2010, the Company held no derivatives designated as fair value, cash flow or net investment hedges. Hedges of net investment in foreign operations The Company hedged its net investment in certain U.S. dollar investments, the U.S. operations of MDS Analytical Technologies and MDS Pharma Services in discontinued operations (Note 3), by designating a U.S. dollar denominated debt to reduce foreign exchange fluctuations. If the hedge is deemed to be effective, the U.S. dollar denominated debt is measured at each reporting date to reflect changes in the spot rate since the previous measurement date and recorded in other comprehensive income (OCI). Ineffective portions of changes in the fair value of the derivative in a hedging relationship are recognized in other expenses, net in the period in which the changes occur.If the hedging relationship is no longer highly effective, changes in the fair value of the derivative are recognized in income beginning in the period in which the changes occur.If the hedge is terminated because the U.S. dollar denominated debt is either extinguished, expired or the relationship is de-designated, the unrealized gain or loss remains in accumulated other comprehensive income (AOCI) until the hedged item, the U.S. operations of MDS Analytical Technologies and MDS Pharma Services, is substantially liquidated. During the second quarter of fiscal 2010, the sale of Early Stage resulted in a liquidation of the Company’s net investment in its self-sustaining U.S. operations of Early Stage and the termination of the net investment hedging relationship. This resulted in recognition of the unrealized foreign exchange loss of $107 million, which was offset by a release of $107 million unrealized foreign exchange gain relating to the net investment hedge, both accumulated in AOCI as part of shareholders’ equity. During the first quarter of fiscal 2010, the sale of MDS Analytical Technologies resulted in a liquidation of the Company’s net investment in its self-sustaining U.S. operations of MDS Analytical technologies and the termination of the net investment hedging relationship. This resulted in recognition of the unrealized foreign exchange loss of $40 million, which was offset by a release of $40 million unrealized foreign exchange gain relating to the net investment hedge, both accumulated in AOCI as part of shareholders’ equity. Other derivatives The Company uses short-term foreign currency forward exchange contracts to hedge the revaluations of the foreign currency balances, which have not been designated as hedges. The Company has also identified embedded derivatives in certain of its supply contracts, primarily relating to MDS Nordion, as a result of the currency of the contract being different from the functional currency of the parties involved.Changes in the fair value of the embedded derivatives are recognized in the consolidated statements of operations. The following table provides the notional and fair value of all Company derivative instruments: July 31 October 31 Notional Value Fair Value Notional Value Fair Value Liabilities Embedded derivatives(a) $ 83 $ 3 $ 83 $ 4 Foreign currency forward contracts not under hedging relationships - - 15 - $ 83 $ 3 $ 98 $ 4 (a)As of July 31, 2010, excludes embedded derivatives with assets and liabilities related to discontinued operations with notional amounts of $nil (October 31, 2009 - $4 million) and $nil (October 31, 2009 - $nil), respectively. These embedded derivative assets and liabilities had fair value as of July 31, 2010 of $nil (October 31, 2009 - $ nil) and $nil (October 31, 2009 - $nil), respectively. The following table summarizes the activities of the Company’s derivative instruments: Three months ended July 31 Nine months ended July 31 Reclassification of realized loss on foreign currency forward contracts under cash flow hedges(a) $ - $ - $ - $ - Unrealized gain recorded in OCI relating to net investment hedge(b) $ - $ $ $ Reclassification of realized gain recorded in OCI relating to net investment hedge $ - $ - $ $ - Unrealized loss (gain) for embedded derivatives recorded in change in fair value of embedded derivatives(c) $ 2 $ $ $ (a)Excludes realized loss of foreign currency forward contracts under cash flow hedges of $1 million and $9 million, respectively, for the three and nine months ended July 31, 2009 included in discontinued operations. (b)No ineffectiveness was recorded in income for the three and nine months ended July 31, 2010 and 2009 relating to the net investment hedge. (c) Excludes unrealized (gain) loss for embedded derivatives related to the discontinued operations of $(1) million (2009 - $1 million) and $nil million (2009 - $(1) million), respectively, for the three and nine months ended July 31, 2010. Valuation methods and assumptions for fair value measurements Cash and cash equivalents, accounts receivable, notes receivable, income taxes recoverable, accounts payable, accrued liabilities, and income taxes payable have short periods to maturity and the carrying values contained in the consolidated statements of financial position approximate their estimated fair value. Fair value hierarchy The fair value of the Company’s financial instruments is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value of financial instruments is determined by reference to quoted market prices for the same financial instrument in an active market (Level 1). If Level 1 fair values are not available, the Company uses quoted prices for identical or similar instruments in markets which are non-active, inputs other than quoted prices that are observable and derived from or corroborated by observable market data such as quoted prices, interest rates, and yield curves (Level 2), or valuation techniques in which one or more significant inputs are unobservable (Level 3). The following table discloses the Company’s financial assets and liabilities measured at fair value on a recurring basis: July 31, 2010 Description Level 1 Level 2 Level 3 Total Cash equivalents $ 1 $ - $ - $ 1 Asset backed commercial paper (Note 5) $ - $ - $ 11 $ 11 Available for sale (Note 6) $ 1 $ - $ - $ 1 Derivative liabilities $ - $ 3 $ - $ 3 October 31, 2009 Description Level 1 Level 2 Level 3 Total Cash equivalents $ 10 $ - $ - $ 10 Asset backed commercial paper (Note 5) $ - $ - $ 11 $ 11 Available for sale (Note 6) $ 1 $ - $ - $ 1 Derivative liabilities $ - $ 4 $ - $ 4 The following table presents the changes in the Level 3 fair value category: Three months ended July 31, 2010 Description As of April 30 2010 Net Realized/ Unrealized Gains (Losses) included in Purchases, Sales, Issuance and (Settlements), net Transfers in and/or out of Level 3 As of July 31 Earnings Other Asset backed commercial paper (Note 5) $ 11 $ - $ - $ - $ - $ 11 Three months ended July 31, 2009 Description As of April 302009 Net Realized/ Unrealized Gains (Losses) included in Purchases, Sales, Issuance and (Settlements), net Transfers in and/or out of Level 3 As of July 31 Earnings Other Asset backed commercial paper (Note 5) $ 9 $ - $ 2 $ - $ - $ 11 Nine months ended July 31, 2010 Description As of October 31 2009 Net Realized/ Unrealized Gains (Losses) included in Purchases, Sales, Issuance and (Settlements), net Transfers in and/or out of Level 3 As of July 31 Earnings Other Asset backed commercial paper (Note 5) $ 11 $ - $ - $ - $ - $ 11 Nine months ended July 31, 2009 Description As of October 31 2008 Net Realized/ Unrealized Gains (Losses) included in Purchases, Sales, Issuance and (Settlements), net Transfers in and/or out of Level 3 As of July 31 Earnings Other Asset backed commercial paper (Note 5) $ - $ - $ 2 $ 9 $ - $ 11 Available for sale(a) $ 9 $ - $ - $ $ - $ - (a)As of October 31, 2008, available for sale comprised of ABCP, which was designated as held for trading as of January 21, 2009 (Note 5). Restructuring Charges The Company has undertaken a number of restructuring activities given its strategic repositioning activities, including the sale of MDS Analytical Technologies and Early Stage (Note 3). As a result of these activities, the Company recorded a total pre-tax restructuring charge of $9 million (2009 - $nil) and $60 million (2009 - $nil) for the three and nine months ended July 31, 2010, respectively. Therestructuring charges for the nine months ended July 31, 2010 are primarily for $41 million of workforce reductions including $15 million of severance, $8 million of stock-based compensation due to accelerated vesting of stock options, restricted stock units (RSUs) and performance share units (PSUs), $7 million of a tax gross-up amount for certain executive officers subject to U.S. tax requirements, and $11 million of transaction incentive payments payable to certain executive and other senior officers of the Company triggered by the sale of MDS Analytical Technologies and Early Stage. A charge of $6 million was also recorded for future rent payments net of estimated sublease revenue related to the Company’s corporate office space in Toronto, Canada, and cancellation of certain contracts for information technology that contained minimum purchase or fixed price commitments that became uneconomical for the remaining business. The remaining $13 million is for fees related to financial advisory services provided by investment bankers on the overall strategic repositioning activities of the Company, which were finalized through negotiations with the Company’s investment bankers during the third quarter of fiscal 2010. In agreement with the investment bankers, since two of the Company’s business units were sold, a fee was payable based on the market capitalization of the remaining business, which was determined by the first sixty days average closing market price of the Common shares following the completion of the sale of MDS Analytical Technologies and MDS Pharma Services. As of July 31, 2010, the restructuring provision of $24 million (October 31, 2009 - $8 million) is included in accrued liabilities in the consolidated statements of financial position (Note 9).The majority of these restructuring activities are expected to be completed in the fourth quarter of fiscal 2010. The table below provides an analysis of the Company’s restructuring activities related to its continuing operations until July 31, 2010. Expenses Cumulative Activities Balance as of July 31 Total Cash Non-Cash Workforce reductions $ 41 $ 9 $ - $ 50 $ $ $ 4 Contract cancellation charges 6 - 1 7 1 7 Other 13 - - 13 - - 13 Restructuring charges $ 60 $ 9 $ 1 $ 70 $ $ - $ 24 Other Expenses, Net Three months ended July 31 Nine months ended July 31 Research and development $ 1 $ - $ 2 $ 2 Impairment of long-lived assets (Note 8) 7 - 8 - Write-down of investments - - - 1 Foreign exchange loss (a) - 7 30 8 Other (b) - - Other expenses, net $ 3 $ 7 $ 27 $ 11 (a) The foreign exchange loss for the nine months ended July 31, 2010 was primarily a result of the revaluation of the $450 million of proceeds from the sale of MDS Analytical Technologies (Note 3) that were held in a Canadian dollar functional currency entity in U.S. dollars to fund the substantial issuer bid. The offset to this non-cash revaluation loss is reflected as foreign currency translation gain in AOCI as part of shareholders’ equity. (b) Included in other is TSA revenues of $5 million (2009 - $nil) and $12 million (2009 - $nil) for the three and nine months ended July 31, 2010, respectively, relating to the sales of MDS Pharma Services Phase II-IV, Central Labs and Early Stage, and MDS Analytical Technologies. Income Taxes A reconciliation of expected income taxes to reported income tax expenses is provided below. Three months ended July 31 Nine months ended July 31 Expected income tax (recovery) expense at the MDS’s 30% (2009 – 32%) statutory rate $ $ - $ $ 5 Increase (decrease) in tax expense as a result of: Valuation allowance 1 24 10 Tax liability arising on utilization of R&D tax credits - Change in liability for unrecognized tax benefits - - Impact of enacted tax rate changes - - 1 - Impact of differential foreign tax rates - Deferred tax rate differential - 1 - Non-deductible foreign exchange losses 1 - 7 - Adjustments related to prior periods 6 6 Other 1 Income tax (recovery) expense $ 8 The Company’s total unrecognized tax benefits, excluding accrued interest and penalties, were $31 million and $46 million as of July 31, 2010 and November 1, 2009, respectively. The Canada Revenue Agency has accelerated their review of the Company’s research and development (R&D) claims for 2005 - 2008, which could potentially be settled by the end of fiscal 2010. MDS is subject to taxation primarily in Canada and in various other countries around the world.With few exceptions, MDS is no longer subject to examination by Canadian tax authorities for tax years before 2002, while most tax returns for 2002 and beyond remain open for examination. Tax returns filed in the U.S. generally are not subject to examination for years before 2004, while 2004 and subsequent U.S. tax filings generally remain open for audit by tax authorities. In certain circumstances, selective returns in earlier years are also open for examination. Supplementary Cash Flow Information Items not affecting current cash flows comprise the following: Three months ended July 31 Nine months ended July 31 Depreciation and amortization $ 8 $ 6 $ 23 $ 17 Stock option compensation - - 2 1 Deferred income taxes 3 3 Impairment of long-lived assets 7 - 8 - Equity earnings, net of cash distribution of $3 (2009 - $nil) and $3 (2009 - $nil), respectively 3 - 3 - Write-down of investments - 1 - 1 Change in fair value of embedded derivatives 2 Foreign currency transactional loss (a) - 5 28 4 Other - 9 $ 14 $ 4 $ 63 $ 22 (a) Foreign currency transactional loss for the nine months ended July 31, 2010 primarily relates to $27 million non-cash foreign exchange revaluation loss (Note 15). Changes in operating assets and liabilities comprise the following: Three months ended July 31 Nine months ended July 31 Accounts receivable $ 23 $ 7 $ 20 $ 33 Notes receivable - - - 60 Inventories - Other current assets - Accounts payable and accrued liabilities Income taxes 10 Deferred revenue and other long-term obligations 4 1 5 $ 14 $ 10 $ $ 66 Stock-Based Compensation During the first quarter of fiscal 2010, the closing of the sale of MDS Analytical Technologies on January 29, 2010 (Note 3) triggered a change of control (COC) under the Company’s stock-based compensation arrangements, which resulted in all of the outstanding unvested stock options, RSUs and PSUs, granted to certain executive officers and other employees immediately becoming fully vested and exercisable. Stock-based compensation related to the COC is reported in restructuring charges and other regular stock-based compensation is reported in selling, general and administration expenses in “Loss (income) from continuing operations”, respectively. Stock-based compensation related to discontinued operations is reported in costs and other expenses in “(Loss) income from discontinued operations, net of income taxes”. In accordance with the COC policy, the actual payment for the mid-term incentive plans (MTIP) and the RSU awards is based on the average closing price of the Common shares for the five trading days up to and including the date of vesting. Stock option plan Stock-based compensation expense related to the Company’s stock option plan for the nine months ended July 31, 2010 is $3 million (2009 - $3 million), of which $nil (2009 - $2 million) is included in selling, general and administration expenses and $2 million (2009 - $nil) is in restructuring charges (Note 14), respectively, in “Loss (income) from continuing operations”, and $1 million (2009 - $1 million) is included in costs and other expenses in “(Loss) income from discontinued operations, net of income taxes” (Note 3). Canadian DollarStock Options Number [in thousands] Weighted Average Exercise Price (C$) Stock options Outstanding as of October 31, 2009 Activity during the period: Granted Exercised - - Cancelled or forfeited Expired Outstanding and exercisable as of July 31, 2010 During the nine months ended July 31, 2010, the Company granted 1,164,000 C$ stock options at an average exercise price of C$9.65. During the nine months ended July 31, 2009, the Company did not grant any C$ stock options.The fair value of C$2.90 per share for the stock options granted during the nine months ended July 31, 2010 was determined using Black-Scholes model based on the following assumptions: Risk-free interest rate % Expected dividend yield - % Expected volatility Expected time to exercise (years) United States Dollar Stock Options Number [in thousands] Weighted Average Exercise Price Stock Options Outstanding as of October 31, 2009 $ Activity during the period: Granted - - Exercised Cancelled or forfeited Expired - - Outstanding and exercisable as of July 31, 2010 $ During the nine months ended July 31, 2010, the Company did not grant any US$ stock options. During the nine months ended July 31, 2009, the Company granted 46,000 US$ stock options at an average exercise price of US$6.14. The fair value of US$1.47 per share for these stock options was determined using Black-Scholes model based on the following assumptions: Risk-free interest rate % Expected dividend yield - % Expected volatility Expected time to exercise (years) Incentive plans As of July 31, 2010, there are no outstanding PSUs. The MTIP liability as of July 31, 2010 is $1 million (October 31, 2009 - $1 million), which is included in the employee-related accruals in accrued liabilities in the consolidated statements of financial position (Note 9). The MTIP expense (income) for the nine months ended July 31, 2010 is $10 million (2009 - $(1) million), of which $6 million (2009 - $nil) is included in restructuring charges (Note 14), in “Loss (income) from continuing operations”, and $4 million (2009 - $(1) million) is included in costs and other expenses in “(Loss) income from discontinued operations, net of income taxes” (Note 3). The table below shows the liability and expense related to the MTIP plans of the Company. There is no 2010 MTIP. Liability July 31 October 31 2006 Plan $ 1 $ 1 2007 Plan - - 2008 Plan - - 2009 Plan - - Total $ 1 $ 1 Expense (Income) Three months ended July 31 Nine months ended July 31 2006 Plan $ - $ - $ - $ - 2007 Plan - 2008 Plan - - 4 2009 Plan - - 6 1 Total $ - $ - $ 10 $ Restricted stock units The RSU liability as of July 31, 2010 is $nil (October 31, 2009 - $3 million), which is included in the employee-related accruals in accrued liabilities in the consolidated statements of financial position (Note 9). RSU expense for the nine months ended July 31, 2010 is $2 million (2009 - $2 million) of which $nil (2009 - $1 million) is included in selling, general and administration expenses and $1 million (2009 - $nil) is included in restructuring charges (Note 14), respectively, in “Loss (income) from continuing operations”, and $1 million (2009 - $1 million) is included in costs and other expenses in “(Loss) incomefrom discontinued operations, net of income taxes” (Note 3). Accumulated Other Comprehensive Income July 31 October 31 Accumulated other comprehensive income, net of income taxes, beginning of period $ $ Foreign currency translation gain 39 Reclassification of realized foreign currency translation gain on divestitures Unrealized gain on net investment hedges, net of tax of $nil and $(4), respectively 2 20 Reclassification of realized gain on net investment hedge, net of tax of $17 and $nil, respectively - Unrealized gain on derivatives designated as cash flow hedges, net of tax of $nil and $nil, respectively - 1 Reclassification of realized loss on derivatives designated as cash flow hedge, net of tax of $nil and $(3), respectively - 5 Pension liability adjustments, net of tax of $(1) and $6, respectively 2 Repurchase and cancellation of Common shares - Other - Accumulated other comprehensive income, net of income taxes, end of period $ $ Employee Benefits The Company sponsors various post-employment benefit plans including defined benefit and contribution pension plans, retirement compensation arrangements, and plans that provide extended health care coverage to retired employees. Defined benefit pension plans All defined benefit pension plans sponsored by the Company are funded plans. The following table represents the net periodic benefit cost of defined benefit pension plans. Three months ended July 31 Nine months ended July 31 Service cost $ 1 $ - 2 1 Interest cost 2 3 9 8 Expected return on plan assets Recognized actuarial gain - - Net periodic benefit cost (a) $ $ (a)The cost related to discontinued operations is $1 million (2009 - $nil) for the three and nine months ended July 31, 2010. On March 5, 2010, the Company completed the sale of Early Stage (Note 3), which resulted in the termination of certain employees’ services earlier than expected in one defined benefit plan.During the second quarter of fiscal 2010, a curtailment gain of $2 million was included in “Other comprehensive (loss) income” in the consolidated statement of comprehensive income (loss) and reduced the projected benefit obligation. During the third quarter of fiscal 2010, an actuarial valuation was updated for the Company’s defined benefit plan as of January 1, 2010 for funding purposes. Based on this actuarial valuation, the Company expects to have annual funding requirements of $4 million to $5 million in each of the next five years, with aggregate estimated contributions of $23 million. The actual funding requirements over the five-year period will be dependent on subsequent annual actuarial valuations. These amounts are estimates, which may change with actual investment performance, changes in interest rates, any pertinent changes in government regulations, and any voluntary contributions. Other post-employment benefit Plan Other post-employment benefits are unfunded. During 2005, the Company amended the terms of certain post-employment plans such that effective January 1, 2008, and subject to certain transitional conditions, newly retired employees will no longer be entitled to extended health care benefits. The cost of other post-employment benefit plans is $1 million (2009 - $1 million) for the three and nine months ended July 31, 2010. Segmented Information The Company is a global life sciences company consisting mainly of its MDS Nordion business (medical imaging and radiotherapeutics, and sterilization technologies) as well as certain other corporate functions, which are reported as Corporate and Other. Included in Corporate and Other are finance, information technology and systems, real estate, human resources, and certain assets and liabilities retained by the Company upon the completion of its strategic repositioning. The operating and financial information regularly reviewed by the Company’s chief operating decision maker has not changed during the third quarter of fiscal 2010. As the Company continues its strategic repositioning, management will reevaluate its business segments. The accounting policies of the segments are the same as those described in the summary of significant accounting policies. There are no significant inter-segment transactions. Segmented earnings are computed by taking the segment’s operating income, interest costs, other expenses and foreign exchange translations. The Corporate segment results include the incremental cost of corporate overhead in excess of the amount allocated to the other operating segments, as well as certain other costs and income items that do not pertain to a business segment. The information presented below is for continuing operations. Operating results Three months ended July 31, 2010 MDS Nordion Corporate and Other Total Revenues $ 53 $ - $ 53 Direct cost of revenues 31 - 31 Selling, general and administration 15 12 27 Depreciation and amortization 5 3 8 Restructuring charges - 9 9 Change in fair value of embedded derivatives 2 - 2 Other expenses (income), net 8 3 Segment loss $ $ $ Three months ended July 31, 2009 MDS Nordion Corporate and Other Total Revenues $ 49 $ - $ 49 Direct cost of revenues 28 - 28 Selling, general and administration 9 9 18 Depreciation and amortization 4 2 6 Change in fair value of embedded derivatives - Other expenses, net 2 5 7 Segment earnings (loss) $ 17 $ $ 1 Nine months ended July 31, 2010 MDS Nordion Corporate and Other Total Revenues $ $ - $ Direct cost of revenues 91 - 91 Selling, general and administration 37 40 77 Depreciation and amortization 13 10 23 Restructuring charges 2 58 60 Change in fair value of embedded derivatives - Other expenses, net 9 18 27 Segment earnings (loss) $ 4 $ $ Total assets excluding assets of discontinued operations (Note 3) $ $ $ Nine months ended July 31, 2009 MDS Nordion Corporate and Other Total Revenues $ $ - $ Direct cost of revenues 93 - 93 Selling, general and administration 30 28 58 Depreciation and amortization 10 7 17 Change in fair value of embedded derivatives - Other expenses, net 4 7 11 Segment earnings (loss) $ 52 $ $ 10 Total assets excluding assets of discontinued operations (Note 3) $ $ $ Commitments and Contingencies Retained liabilities related to Early Stage Subsequent to the sale of Early Stage, MDS has retained litigation claims and other costs associated with the U.S. FDA’s review of the Company’s bioanalytical operations (Note 9) and certain other contingent liabilities in Montreal, Canada. MDS has also retained certain liabilities related to pre-closing matters, retained employees in the U.S., including a defined benefit pension plan for U.S. employees, and lease obligations for the Montreal facility as well as two office locations in King of Prussia, Pennsylvania and Bothell, Washington. The cost of future lease payments offset by expected sublease revenue, where applicable, is estimated at $7 million. Under certain circumstances, MDS may be required to assume additional liabilities that could result in future cash payments. Indemnities and guarantees In connection with various divestitures that the Company underwent (Note 3), MDS has agreed to indemnify various buyers for actual future damage suffered by the buyers related to breaches, by MDS, of representations and warranties contained in the purchase agreements. In addition, MDS has retained certain existing and potential liabilities arising in connection with such operations related to periods prior to the closings. To mitigate the MDS’s exposure to certain of these potential liabilities, the Company maintains errors and omissions and other insurance. MDS is not able to make a reasonable estimate of the maximum potential amount that the Company could be required to pay under these indemnities. The Company has not made any significant payments under these types of indemnity obligations in the past, however the Company has had early discussions with buyers related to certain indemnities provided. Litigation During fiscal 2009, the Company was served with a Complaint related to repeat study and mitigation costs of $10 million and lost profits of $70 million. This action relates to certain bioequivalence studies carried out at the Company’s Montreal, Canada facility from January 1, 2000 to December 31, 2004. The Company maintains reserves in respect of study costs as well as errors and omissions insurance. MDS has assessed this claim and amounts related to the direct costs associated with the repeat study costs have been provided for in the FDA provision (Note 9). No specific provision has been recorded related to the claim for lost profit, other than insurance deductible liabilities included in accrued liabilities. The Company has filed an Answer and intends to vigorously defend this action. During fiscal 2009, the Company was served with a Statement of Claim related to repeat study and mitigation costs of $5 million (C$5 million) and loss of profit of $29 million (C$30 million). This action relates to certain bioequivalence studies carried out at the Company’s Montreal, Canada facility from January 1, 2000 to December 31, 2004. The Company maintains reserves in respect of study costs as well as errors and omissions insurance.MDS has assessed this claim and amounts related to the direct costs associated with the repeat study costs have been provided for in the FDA provision (Note 9). No specific provision has been recorded related to the claim for lost profit, other than insurance deductible liabilities included in accrued liabilities. The Company has filed a Statement of Defence and intends to vigorously defend this action. During fiscal 2008, MDS served AECL with notice of arbitration proceedings seeking an order to compel AECL to fulfill its contractual obligations under an agreement entered into with AECL in February 2006 (the 2006 Agreement) to complete the MAPLE Facilities and, in the alternative and in addition to such order, seeking significant monetary damages. MDS concurrently filed a court claim against AECL and the Government of Canada. In this lawsuit, MDS is seeking against AECL (i) damages in the amount of $1.6 billion (C$1.6 billion) for negligence and breach of contract relating to an agreement entered into with AECL in August 1996; and (ii) interim, interlocutory and final orders directing AECL to continue to supply radioisotopes under a certain agreement, i.e., the 2006 Agreement, pending any final judgment and completion of the MAPLE Facilities; and, against the Government of Canada, MDS is seeking (i) damages in the amount of $1.6 billion (C$1.6 billion) for inducing breach of contract and interference with economic relations in respect to the 2006 Agreement; (ii) an order that MDS Nordion may set-off the damages owing to it by the Government of Canada as a result of the Government’s conduct set out herein against any amounts owing by MDS Nordion to the Government of Canada under the Fair Debt Collection Practices Act (FDCPA); and (iii) an interim and interlocutory order suspending any payments that may be owing to the Government of Canada under the FDCFA pending the determination of the issues in this litigation and an interim or interlocutory order requiring the return of all security instruments delivered in connection with the FDCFA. MDS’s current emphasis is on the arbitration proceedings. Hearings for the arbitration have been scheduled beginning in the fourth quarter of fiscal 2010 and are now expected to continue into the second half of fiscal 2011. The Company expects a decision from the panel thereafter. Subsequent Events MDS Nordion - Medical isotope supply On August 17, 2010, the National Research Universal (NRU) reactor at AECL Chalk River Laboratories returned to operation. According to the most recent announcement by AECL, with the repair complete and several additional enhancements made to the reactor during the outage, the NRU reactor can now return to its regular operating schedule. In August 2010, the Company received, processed and shipped the first supply of medical isotopes from AECL to its customers. As a result of various factors that may affect supply and demand, there is uncertainty as to the level of operating income the Company will generate from reactor-based medical isotopes. Comparative Figures Certain figures for the prior period have been reclassified to conform to the current period’s consolidated financial statements presentation.
